DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-38, 42-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 is incomplete, at line 3, “the lower surface” of what?.  It appears it is the support member.
Claim 42 is similarly rejected as claim 30 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-32, 39, 40-42, 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Humphries et al. or Files, Jr. (US 8475079, 20160319530) in view of Japanese document (JP 10-306490).

Humphries et al. and Files, Jr. both disclose a drainage channel support assembly (see Figs. 6,7; Figs. 1,6,9,10,12,15) comprising: a support member (210, see Figs. 2,3; 16, see Figs. 1,6, 9, 10,12,15 ) adapted to locate underneath a drainage channel  (102, see Figs. 1,6,7; 12, see Figs. 1,12) to support it;
a pair of pegs (116;18) arranged to cooperate with the support member at each of its respective opposing ends for anchoring of the support member to the ground; and
a pair of coupling arrangements (264; 96,98,106, para 0093-0097, para 0102-0105 ) mounted to respective of each of the pair of pegs, each of said coupling arrangements being configured where on anchoring of the support member to the ground via respective of the pair of pegs.  Humphries et al. and Files Jr. both disclose the invention substantially as claimed.  However, they are both silent about the coupling arrangement being capable of either:

in a second install mode for the drainage channel, couples to a fitting which contacts the upper surface of the support member, the coupling arrangement contacting a lower surface of the support member for suspension of the drainage channel above the ground with the peg penetrating the ground along part only of its full length.
Japanese document ‘490 teaches a coupling arrangement (see Figs. 1,2,5) being capable of either: in a first install mode  (when 14 engages 4) for a drainage channel, contacts an upper surface of the support member with the associated peg penetrating the ground along substantially the full length of the peg beneath the coupling arrangement, or
in a second install mode (when 12,12a,13 engage 4) for the drainage channel, couples to a fitting (15) which contacts the upper surface of the support member, the coupling arrangement (when 12,12a,13 engage 4) contacting a lower surface of the support member for suspension of the drainage channel above the ground with the peg penetrating the ground along part only of its full length.
It would have been considered obvious to one of ordinary skill in the art to modify either Humphries et al. or Files Jr, by substituting the coupling arrangement as taught by JP document for the coupling arrangement disclosed by either Humphries et al. or Files, Jr. since such a modification can accommodate heavier loads.
Re claim 29, it would have been considered obvious to one of ordinary skill in the art to have the lowermost flange (13) contact the upper surface of the support member since 
Re claim 30, wherein flange (14) couples to fitting (15) and lowermost flange (13,12a,12) contacts the lower surface of the support member.
Re claim 31, the support members include openings (see Figs. 2,3,6,7; Figs. 1,6,9,10,12,15 of Humphries et al. and Files Jr. respectively).
Re claim 32, when member 13 contacts upper surface as discussed above with regards to claim 29, the flange prevents passage through the opening.  When members (12,12a,13) contacts the lower surface, the flange prevents passage through the opening.
Re claim 39, see Figs. 6,7 of Humphries et al. and Figures of Files Jr.
Re claims 40-42,45 see discussion above.
Allowable Subject Matter
Claims 33-38, 43-44, 46-47 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIL SINGH whose telephone number is (571)272-7051.  The examiner can normally be reached on M-Th 8-3, F 9-8 and 2nd Sat 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571 270 5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUNIL SINGH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        

SS
9/10/2021